Citation Nr: 0010679	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  99-00 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The veteran has active service from February 1963 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) which denied service connection for 
bilateral hearing loss.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's noise induced hearing loss and his period of active 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. § 
5107 (West 1991)


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  Service connection may be presumed if a 
hearing loss disability was manifested to a degree of ten 
percent within one year of service separation.  38 C.F.R. §§ 
3.307, 3.309(a).

However, the threshold question for the Board is whether the 
veteran has presented a well-grounded claim for service 
connection.  The veteran must demonstrate three elements to 
establish that a claim is well grounded. Second, the veteran 
must produce medical or, in some instances, lay evidence of 
an in-service incurrence or aggravation of a disease or 
injury. Finally, the veteran must produce competent medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability. See Epps v. Gober, 126 
F.3d 1464, 1468-69 (Fed. Cir. 1997).  The nexus requirement 
may be satisfied by evidence showing that hearing loss was 
manifested to a compensable degree within the one year of 
service separation.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994).  

First, the veteran must produce competent medical evidence of 
a current disability.  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. See 38 C.F.R. § 3.385 (1999).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
That evidence must be medical, unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  Ibid.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Id. at 498.

In this case, the veteran has a current diagnosis of noise 
induced hearing loss and sensorineural hearing loss from a 
private physican.  However, the veteran does not provide 
sufficient evidence to determine if this diagnosis of a 
disorder qualifies as a disability as defined at 38 C.F.R. § 
3.385 (1999).  For the purpose of determining whether his 
claim is well grounded, the Board will assume that the 
veteran's hearing loss meets the requirements of 38 C.F.R. § 
3.385.

The veteran asserts that during service he was seen by 
service medical providers as a result of his complaints of 
ear aches and impaired hearing.  His service medical records 
contain no record of such treatment or a diagnosis of 
impaired hearing. Although the veteran contends that his 
claims file does not include all of his service medical 
records, the RO has requested all service medical records for 
the veteran's period of active service.  Further, the 
veteran's statements regarding his complaints of ear aches 
and impaired hearing are presumed to be credible for purposes 
of determining whether his claim is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) (citing King 
v. Brown, 5 Vet. App. 19, 21 (1993)).  

What is lacking is competent medical evidence of a nexus 
between the veteran's bilateral hearing loss and his period 
of service.  The veteran relies upon his own hypothesis that 
a connection exists between the in-service ear aches and/or 
impaired hearing and his current hearing loss.  However, as 
the veteran is not shown to have medical training, his 
hypothesis is insufficient to establish the required nexus.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  As 
there is no competent medical evidence of bilateral hearing 
loss to a compensable degree within one year of service 
separation, the veteran may not relied on a statutory 
presumption to satisfy the medical nexus requirement.  Traut, 
6 Vet. App. at 497.

The Board finds that this claim is not well grounded on the 
basis that the veteran has not submitted competent medical 
evidence of nexus between current bilateral hearing loss and 
service.  Because the veteran has failed to meet his initial 
burden of submitting evidence of a well-grounded claim for 
service connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  Epps, 126 F.3d 
at 1468; Morton v. West, 12 Vet. App.  477, 485 (1999). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded. As such, there is no 
additional duty on the part of the VA under 38 U.S.C.A. § 
5103(a) (West 1991) to notify the veteran of evidence 
required to complete his application for service connection 
for the claimed disability.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85(Fed. Cir. 1997).  That notwithstanding, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim 
and to explain why his current attempt fails.


ORDER

Service connection for bilateral hearing loss is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 
- 4 -


- 4 -


